Citation Nr: 0900608	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ankle 
disability due to injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  By that decision, the RO denied a 
petition to reopen a previously denied claim of service 
connection for a left ankle disability.  However, the RO 
reopened and denied the claim on the merits in a July 2007 
statement of the case.

Even though the RO reopened the claim, the Board notes that 
it must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate an 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The RO certified on appeal a claim of entitlement to service 
connection for degenerative joint disease of the left ankle.  
However, the RO did not limit its consideration to this 
specific disease process.  In its January 2007 rating 
decision and its July 2007 statement of the case, the RO 
referred to any residual of left ankle injury, which 
characterization was consistent with an earlier denial in 
1946 of service connection for an "ankle injury."  The 
Board has consequently characterized the issue as 
contemplating any left ankle joint disability due to injury.  
As for other disability, such as peripheral vascular disease 
of the left lower extremity, there has been no appeal 
perfected.  (Service connection for peripheral vascular 
disease was denied by the RO in July 2007 and the 
requirements for an appeal to the Board were not met.)  
Therefore, the decision below only addresses disability of 
the ankle joint due to injury.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By a January 1946 rating decision, the RO denied a claim 
of service connection for ankle injury.

2.  Evidence received since the January 1946 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection and it raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A January 1946 rating decision, which denied the 
veteran's claim of service connection for ankle injury, is 
final.  38 U.S.C § 709 (1946); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has a left ankle disability 
related to his active military service.  In a November 2006 
statement, the veteran contends that in 1943, while in active 
military service during World War II, he was injured by a 
strafing enemy fighter plane.  The veteran maintains that his 
left leg was cleaned and treated with sulfa before he was 
evacuated from Choiseul Island to a hospital at Guadalcanal 
in the Solomon Islands.

In December 1945, the veteran filed a claim for, inter alia, 
service connection for left ankle injury.  That claim was 
denied in a January 1946 rating decision and the decision is 
now final because the veteran did not appeal.  See 38 U.S.C 
§ 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008.  In 
September 2006, the veteran petitioned to reopen the claim 
and filed additional evidence with the RO in Sioux Falls, 
South Dakota.  Although the RO initially denied the petition 
to reopen, the RO later reopened the case and denied the 
claim on the merits by way of a July 2007 statement of the 
case.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the January 1946 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the January 1946 
decision includes the veteran's service medical records and 
his application for benefits.

In denying the claim in January 1946, the RO found that the 
evidence of record did not provide for a diagnosis of a then-
current left ankle disability.  Consequently, in order for 
the claim to be reopened, new and material evidence must be 
received that pertains to the current disability element of a 
service connection claim.

New evidence added to the record since the January 1946 
decision includes:  evidence pertaining to other, unrelated 
disability claims dating from March 1946 to January 1987; 
medical records and an examination report from the Sioux 
Falls VA Medical Center (VAMC) dating from September 2000 to 
July 2007; statements from the veteran, the veteran's friends 
and a neighbor, and the veteran's representative; and the 
transcript from a May 2007 hearing before the RO.

A review of the new evidence includes medical records 
indicating treatment for left ankle conditions through the 
Sioux Falls VAMC, including degenerative joint disease, and 
weakness and atrophy; however, the various treatment 
providers have not definitively determined the nature and 
etiology of any left ankle condition.

The Board finds that the VA medical records relating to 
treatment for degenerative joint disease, and weakness and 
atrophy of the left ankle constitute new and material 
evidence in connection with the veteran's claim of service 
connection for left ankle disability due to injury.  It is 
new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the current disability element of a 
service connection claim.  The absence of a current 
disability was the reason the claim was denied in the 
January 1946 decision; thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and, 
because a November 2006 treatment record includes a reference 
to ankle weakness and atrophy being due to a traumatic injury 
during military service, the evidence also raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for left ankle 
disability is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will address the veteran's underlying 
claim in the remand section following the decision.


ORDER

The veteran's claim of service connection for left ankle 
disability is reopened; to this limited extent, the appeal is 
granted.


REMAND

Regarding the underlying claim on appeal, the Board finds 
that further development is necessary.

The veteran's post-service medical records from the Sioux 
Falls VAMC contain some evidence of a current left ankle 
disability.  An April 2006 treatment record diagnosed the 
veteran as having degenerative joint disease in the left 
ankle and a November 2006 treatment record indicates that the 
veteran has reduced mobility in his left ankle.  However, an 
April 2007 x-ray indicated that the veteran's left ankle was 
normal and an April 2007 examination undertaken in connection 
with this claim found that there was no evidence of a left 
ankle injury.

The veteran has also submitted statements from friends who 
indicate that the veteran has decreased mobility and needs 
assistance with lawn care and transportation.  Although the 
evidence of record contains various diagnoses in the 
examination and treatment records, the evidence suggests that 
the veteran has a left ankle joint problem.  Therefore, on 
remand, another VA examination should be scheduled in 
connection with the claim.  A VA examiner should reconcile 
the inconsistencies and determine whether or not the veteran 
has a left ankle disability.

As noted above, the veteran contends that his left ankle 
disability is a result of an injury suffered while in active 
service during World War II.  The veteran's service medical 
records contain evidence of treatment for a sprained left 
ankle.  In November 1943, the veteran was transferred to 
United States Naval Mobile Hospital Number 8 for treatment of 
a painful and swollen left ankle.  The treatment records 
indicate that the veteran fell in a hole twisting his left 
ankle while engaged against the enemy.  The veteran was 
discharged to active duty after more than two weeks of 
treatment.  Thus, the evidence of record establishes that the 
veteran suffered an injury to his left ankle while in active 
military service.

The medical evidence of records contains conflicting 
statements on a link between the veteran's current condition 
and the in-service ankle injury.  In a November 2006 VA 
treatment record, it was noted that the veteran's ankle 
weakness and atrophy "is old from pervious traumatic injury 
when in service."  However, in a July 2007 addendum to an 
April 2007 VA examination report, the examiner opines that it 
is less likely than not that the veteran's current medical 
condition is the result of an in-service injury.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i).  A medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, the Board finds that further development is 
necessary to address the etiology of any left ankle joint 
problem identified in the upcoming VA examination.  The Board 
will therefore remand the case to schedule the veteran for 
another examination to confirm the diagnosis of any left 
ankle disability and to obtain a medical opinion regarding 
the medical probability that any disability is attributable 
to military service.

It appears that the veteran continues to receive regular 
treatment for left ankle symptoms at the Sioux Falls VAMC.  
Updated treatment records should be obtained in light of the 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's VA treatment 
records pertinent to the left ankle from 
the Sioux Falls VAMC prepared since May 
2006 and associate the records with the 
claims folder.  

2.  Schedule the veteran for a VA 
examination of his left ankle.  (Advise 
the veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
entire claims file, including a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted.  
X-ray examination should be undertaken.

In consideration of the examination 
results, the examiner should ascertain 
whether the veteran has a left ankle 
joint disability.  The examiner should 
then discuss the etiology and the onset 
of any diagnosed disability.  Specific 
consideration should be given to the 
documented in-service left ankle injury 
in November 1943.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that each diagnosed 
disability is related to the veteran's 
period of active military service.  An 
opinion should be provided for every 
identified left ankle joint disability.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for left ankle joint 
disability.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


